Motion by Diana M. Vargas for reinstatement to the bar as an attorney and counselor-at-law. Ms. Vargas was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 25, 1996, under the name Diana Monica Vargas. By decision and order on application of this Court dated February 1, 2010, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Ms. Vargas and the issues raised were referred to the Honorable Kenneth A. Davis, as Special Referee to hear and report. By opinion and order of this Court dated April 26,2011, Ms. Vargas was suspended from the practice of law for a period of one year, commencing May 26, 2011, based on three charges of professional misconduct (see Matter of Vargas, 85 AD3d 111 [2011]). Upon the papers filed in support of the motion and the papers filed in relation thereto, it is ordered that the motion is granted on condition that on or before February 11, 2013, Diana Monica Vargas file with the Clerk of the Court proof of payment of attorney registration fee arrears, as well as payment for the current registration period; and it is further, ordered that upon receipt of proof of payment as directed above, the Clerk of the Court shall restore the name of Diana Monica Vargas to the roll of attorneys and counselors-at-law, and Diana Monica Vargas shall be reinstated as an attorney and counselor-at-law. Eng, P.J., Mastro, Rivera, Skelos and Dillon, JJ., concur.